--------------------------------------------------------------------------------

Exhibit 10.26
 
PATENT LICENSE AND SETTLEMENT AGREEMENT
 
This patent license and settlement agreement ("Agreement"), is made effective
the 6th day of March, 2012 (the "Effective Date"), by and between PSI Systems,
Inc. (a subsidiary of Newell Rubbermaid Inc., a Delaware corporation), with its
principal place of business at 385 Sherman Ave., Palo Alto, California
94306-1864 ("PSI") and Stamps.com Inc., a Delaware corporation, with its
principal place of business at 12959 Coral Tree Place, Los Angeles, California
90066-7020 ("Stamps.com").  PSI and Stamps.com shall each be referred to as a
"Party" and collectively as the "Parties."  This Agreement is made with
reference to the following facts:
 
A.            WHEREAS, PSI and Stamps.com have been involved in certain patent
infringement Litigation (as defined in Section 1), in U.S. District Court in
California.
 
B.             WHEREAS, Stamps.com and PSI each own and control certain patents,
including patents asserted in the Litigation.
 
C.             WHEREAS, in the Litigation, Stamps.com and PSI each dispute
whether certain products or services of the other infringe patents asserted in
the Litigation.
 
D.             WHEREAS, PSI and Stamps.com desire to settle and compromise their
disputes in the Litigation.
 
E.             WHEREAS, as a part of their settlement and compromise, PSI and
Stamps.com desire to grant each other certain patent licenses, releases and
covenants not to sue, as further specified herein.
 
NOW, THEREFORE, the parties agree as follows:
 
1.             Definition of Terms.
 
The following terms shall have the following meanings when used in this
Agreement:
 
1.1           PSI Patents.  "PSI Patents" shall mean all patents owned or
controlled by PSI as of the Effective Date that were issued on or before March
6, 2012.  The PSI Patents are listed in their entirety in Exhibit A to this
Agreement.
 
1.2           Licensed PSI Patents.  "Licensed PSI Patents" shall mean those PSI
Patents listed in Exhibit B to this Agreement (as of the Effective Date includes
only those PSI Patents that have been asserted in the Litigation against
Stamps.com), as may be amended from time to time pursuant to this Agreement, and
all worldwide Related Patents of said patents.
 
1.3           Stamps Patents.  "Stamps Patents" shall mean all patents owned or
controlled by Stamps.com as of the Effective Date that were issued on or before
March 6, 2012.  The Stamps Patents are listed in their entirety in Exhibit C to
this Agreement.
 
1.4           Licensed Stamps Patents.  "Licensed Stamps Patents" shall mean
those Stamps Patents listed in Exhibit D to this Agreement (as of the Effective
Date includes only those Stamps Patents that have been asserted in the
Litigation and the Prior Litigation against PSI), as may be amended from time to
time pursuant to this Agreement, and all worldwide Related Patents of said
patents.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           Related Patents.  "Related Patents" for each given or designated
patent or patent application shall mean:  (i) all continuations,
continuations-in-part and divisional, reissue, and reexamination patents and
patent applications; and (ii) all foreign counterpart patents and patent
applications, including those that would have been counterparts if timely filed,
of all of the foregoing patents and patent applications.
 
1.6           Change of Control.  "Change of Control” shall mean any transfer of
more than 50% of a Party’s outstanding shares or other rights to vote for the
election of directors.
 
1.7           Litigation.  "Litigation" shall mean PSI Systems, Inc. vs.
Stamps.com Inc., Civil Action No. 2:08-cv-05233-ODW-JEM (C.D. Cal.).
 
1.8           Prior Litigation.  "Prior Litigation" shall mean Stamps.com Inc.
vs. Endicia Inc., et al.., Civil Action No. 2:06-cv-07499-ODW-CT (C.D. Cal).
 
1.9           Term.  The “Term” of this Agreement shall be the period commencing
on the Effective Date and expiring five (5) years from the Effective Date, i.e.,
12:00 a.m. on March 6, 2012 to and including 11:59 p.m. on March 5, 2017.
 
2.             Patent Rights Granted.
 
2.1           Licenses.
 
2.1.1           Stamps.com License to PSI.  Subject to the provisions of this
Agreement, Stamps.com hereby grants to PSI a non-exclusive, perpetual,
royalty-free, worldwide license under the Licensed Stamps Patents to make, have
made, use, have used, sell, offer to sell, export or import products or
services.  The foregoing license does not include any rights to sub-license,
except that PSI may sublicense its manufacturing contractors to make products
for or on behalf of PSI, its distributors and development partners to sell, use,
offer to sell and import products of PSI, and its end users to use PSI’s
products and services; [***]
 
2.1.2           PSI License to Stamps.com. Subject to the provisions of this
Agreement, PSI hereby grants to Stamps.com a non-exclusive, perpetual,
royalty-free, worldwide license under the Licensed PSI Patents to make, have
made, use, have used, sell, offer to sell, export or import products or
services.  The foregoing license does not include any rights to sub-license,
except that Stamps.com may sublicense its manufacturing contractors to make
products for or on behalf of Stamps.com, its distributors and development
partners to sell, use, offer to sell and import products of Stamps.com, and its
end users to use Stamps.com’s products and services; [***]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.2           Existing Activities.  The Parties acknowledge and agree that their
activities as of the Effective Date do not exceed the scope of the licenses, and
of their rights to sublicense, set forth in sections 2.1.1 and 2.1.2 above.
 
2.3           No Other Rights Granted.  Except as provided in Sections 2.1.1 and
2.1.2 above (and subject to Section 3 regarding Picks), neither Party grants any
licenses to any other intellectual property rights it now owns or hereafter may
own.
 
2.4           Duration of Licenses.  Notwithstanding any expiration or
termination of this Agreement, all patent licenses granted hereunder extend for
the full term of each of the Licensed PSI Patents and Licensed Stamps Patents,
as the case may be, including any extensions of term that may be permitted by
law.
 
2.5           Assignment/License of PSI Patents or Stamps Patents.
 
2.5.1           If, after the Effective Date, any PSI Patents, Licensed PSI
Patents, Stamps Patents or Licensed Stamps Patents are assigned, as part of a
spin off or otherwise, or exclusively licensed to a third party, they shall
remain subject to the terms of this Agreement, including the rights of the
Parties to make future Picks as provided in Section 3 below.
 
2.5.2           The Parties further agree that, during the term of this
Agreement, neither Party will assign or exclusively license such PSI Patents,
Licensed PSI Patents, Stamps Patents or Licensed Stamps Patents if the effect of
such assignment or license would be to preclude either Party from granting to
the other Party, in connection with a Pick by the other Party, the type and
scope of license defined in this Agreement.
 
3.             Additional Licensed Patents (Picks).
 
3.1           PSI Picks.  PSI may designate up to two Stamps Patents at any time
during the Term of this Agreement (hereinafter “PSI Picks”) to be added to the
Stamps Licensed Patents under this Agreement.  PSI may exercise a PSI Pick by
delivering to Stamps.com written notice of the Pick that specifies by number the
designated Stamps Patent.  Exhibit B shall be deemed amended to include any such
designated Stamps Patent.  Furthermore, such Stamps Patent (and by definition
all of its Related Patents) shall be deemed to have been included in Exhibit B,
nunc pro tunc, as of the Effective Date (thereby extinguishing any damages claim
under such Stamps Patent or its Related Patents after the Effective
Date).  Except as expressly provided for in Section 3.3, any PSI Pick not
exercised during the Term of this Agreement is waived.
 
3.2           Stamps.com Picks.  Stamps.com may designate up to two PSI Patents
during the Term of this Agreement (hereinafter “Stamps.com Picks”) to be added
to the PSI Licensed Patents under this Agreement.  Stamps.com may exercise a
Stamps.com Pick by delivering to PSI written notice of the Pick that specifies
by number the designated PSI Patent.  Exhibit A shall be deemed amended to
include any such designated PSI Patent.  Furthermore, such PSI Patent (and by
definition all of its Related Patents) shall be deemed to have been included in
Exhibit A, nunc pro tunc, as of the Effective Date (thereby extinguishing any
damages claim under such PSI Patent or its Related Patents after the Effective
Date).  Except as expressly provided for in Section 3.3, any Stamps.com Pick not
exercised during the Term of this Agreement is waived.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.3           Disputes Concerning Picks.  If a Party, in good faith, attempts to
make a Pick as provided above and the other Party believes that the PSI Patent
or Stamps Patent, as the case may be, selected is not eligible to be picked
(e.g., because it is not a Stamps Patent or PSI Patent within the meaning of
this Agreement), then within fifteen (15) days of receipt of notice of the Pick,
the other Party shall notify in writing the Party making the Pick and explain,
in detail, the reasons for its belief that the patent is not eligible to be
picked.  The Party making the Pick shall then have thirty (30) days from receipt
of such notice, or until the end of the Term, whichever is longer, to designate
a revised Pick by designating an alternate Pick, which shall take the place of
the Pick that had been designated by that Party and shall not count as an
additional Pick.  A Party may make its alternative Pick conditional upon
resolution of a dispute (in accordance with the dispute resolution provisions of
Section 12.3) regarding the propriety of the original pick; in such case the
original Pick shall stand if it is determined to have been proper, and the
alternate Pick shall stand otherwise.  The right to make alternate Picks, as
provided above in this Section 3.3, shall apply notwithstanding expiration of
the Term of this Agreement or a Change of Control occurring after designation of
the original Pick.  If a Party does not deliver written notice objecting to a
Pick within the time permitted in this Section, the Pick shall be deemed final.
 
3.4           Stamps Patents Subject to [***].  Notwithstanding the foregoing,
if PSI picks a patent that may not be unilaterally licensed by Stamps.com under
the terms of  [***] and Stamps.com is unable, despite using reasonable efforts,
to obtain the consent required for such license, then PSI shall not obtain a
license under such patent but instead Stamps.com shall permanently covenant not
to sue or induce any third party to sue PSI (or any party that would be a
permitted PSI sublicensee if the patent were licensed) under such patent, and to
the extent permitted by law Stamps.com shall provide no assistance to any third
party in connection with any suit against PSI relating to such patent.


4.             Releases and Dismissal of Pending Litigation.
 
4.1           Release by PSI.  PSI hereby releases and discharges Stamps.com,
together with its officers, directors, employees, agents, shareholders,
attorneys, insurers, successors, predecessors, assigns, subsidiaries, divisions,
affiliates, trustees, principals, and representatives from any and all sums of
money, accounts, claims, contracts, warranties, actions, debts, controversies,
agreements, damages and causes of action whatsoever, of whatever kind or nature,
at law or in equity, known or unknown, in respect of any claims of patent
infringement arising out of activities on or before the Effective Date
(collectively "PSI Claims"), including without limitation all claims or causes
of action asserted in the Litigation or the Prior Litigation.  This release
shall also apply to any suppliers, manufacturers, distributors, licensees,
customers or users of Stamps.com's products or services with respect to PSI
Claims arising from their manufacture, distribution, licensing, purchase or use
of Stamps.com's products or services on or before the Effective Date.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.2           Release by Stamps.com.  Stamps.com hereby releases and discharges
PSI, together with its officers, directors, employees, agents, shareholders,
attorneys, insurers, successors, predecessors, assigns, subsidiaries, divisions,
affiliates, trustees, principals, and representatives from any and all sums of
money, accounts, claims, contracts, warranties, actions, debts, controversies,
agreements, damages and causes of action whatsoever, of whatever kind or nature,
at law or in equity, known or unknown, in respect of any claims of patent
infringement arising out of activities on or before the Effective Date
(collectively "Stamps Claims"), including without limitation all claims or
causes of action asserted in the Litigation or the Prior Litigation.  This
release shall also apply to any suppliers, manufacturers, distributors,
licensees, customers or users of PSI's products or services with respect to
Stamps Claims arising from their manufacture, distribution, licensing, purchase
or use of PSI's products or services on or before the Effective Date.
 
4.3           Section 1542 of the California Civil Code.  Neither Party believes
the releases set forth in Section 4 above constitute general releases within the
meaning of California Civil Code Section 1542.  Nevertheless, for the avoidance
of doubt, the Parties, having consulted with their respective counsel, each
expressly waive any and all rights under Section 1542 of the California Civil
Code, or any other federal, state, or local statutory rights or rules, or
principles of common law or equity similar to Section 1542 ("similar provision")
with respect to any and all claims, judgments, damages, actions, causes of
action, controversies and trespasses of any kind, at law or in equity, known or
unknown, released by it in this Agreement.  Thus, the Parties may not invoke the
benefits of Section 1542 or any similar provision in order to prosecute or
assert in any manner any claims, judgments, damages, actions, causes of action,
controversies and trespasses of any kind, at law or in equity, known or unknown
that it has released under this Agreement.  Section 1542 provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


4.4           Dismissal of Actions.  The Parties acknowledge that the
Litigation, including all claims and counterclaims therein, was dismissed with
prejudice by Order of the Court on March 27, 2012, with each Party to bear its
own costs, litigation expenses and attorneys’ fees.
 
4.5           Dismissal of Oppositions.  To the extent permitted by applicable
law, the parties undertake to: [***]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
5.             Covenants Not to Sue.
 
5.1           PSI Covenant.  During the Term of this Agreement, PSI and its
affiliates (including, but not limited to, as of the Effective Date, Sanford,
L.P. and Newell Rubbermaid Inc.) agree not to commence or maintain any lawsuit
or other legal, equitable, or administrative proceeding against Stamps.com
arising out of or related to any patent, patent application or patent rights,
licensed or unlicensed, anywhere in the world.  PSI and its affiliates further
agree, during the Term of this Agreement, not to commence or maintain any patent
litigation against any suppliers, manufacturers, distributors, licensees,
customers or users of Stamps.com's products or services, but only to the extent
such patent litigation arises out of Stamps.com's products or services.
 
5.2           Stamps.com Covenant.  During the Term of this Agreement,
Stamps.com and its affiliates (including, but not limited to, as of the
Effective Date, PhotoStamps Inc.) agree not to commence or maintain any lawsuit
or other legal, equitable, or administrative proceeding against PSI arising out
of or related to any patent, patent application or patent rights, licensed or
unlicensed, anywhere in the world.  Stamps.com and its affiliates further agree,
during the Term of this Agreement, not to commence or maintain any patent
litigation against any suppliers, manufacturers, distributors, licensees,
customers or users of PSI's products or services, but only to the extent such
patent litigation arises out of PSI's products or services.
 
5.3           Effect on Unlicensed Infringement.  Notwithstanding the covenants
not to sue set forth Sections 5.1 and 5.2 above, unlicensed infringement
occurring during the Term of this Agreement is not released and damages for such
infringement shall accrue during the Term of this Agreement.  The exclusive
remedy for infringement by either Party of any unlicensed patent of the other
party that occurs during the Term of this Agreement shall be a reasonable
royalty not to exceed [***] if only one patent is asserted, in the aggregate, in
all actions for alleged infringement during the Term, or (ii) [***] if two or
more patents are asserted,  in the aggregate, in all actions for alleged
infringement during the Term.  Monetary damages for which a party is liable in
respect of such infringement that occurs during the Term of this Agreement shall
not exceed [***] (if one patent is asserted in the aggregate) or [***] (if two
or more patents are asserted in the aggregate) of the net sales, during the
portion of the damages period falling within the Term, of the Party with the
lesser amount of net sales during such portion of the damages period, e.g., if
four patents are asserted [***], then the maximum damages that either PSI or
Stamps.com may recover for infringing acts that occur during the Term is
[***].  Notwithstanding the foregoing, the limitations of remedies and monetary
damages set forth above shall not apply to or in any way limit the remedies
available with respect to any acts that occur after the Term of this Agreement
has expired, regardless of whether such acts are identical or similar to acts
that occurred prior to the expiration of the Term.  For the purposes of this
Section 5.3, [***].  The covenants not to sue in Sections 5.1 and 5.2 shall toll
any application of the doctrines of laches, equitable estoppel or the statute of
limitations.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
6.             Payments.
 
6.1           By PSI:  None.
 
6.2           By Stamps.com:  None.
 
7.             Representations and Warranties.
 
7.1           Each Party represents and warrants that (i) it has the full right
and authority to enter into this Agreement; (ii) the terms of this Agreement,
and the Parties entering into and performance of this Agreement do not conflict
with any prior agreements or obligations of such Party; and (iii) it has set
forth in Exhibits A and B (for PSI) and Exhibits C and D (for Stamps.com) the
entirety of all U.S. and foreign patents owned by it that fall within the scope
of the definitions set forth in sections 1.1 – 1.4 above.
 
7.2           As of the Effective Date, PSI represents and warrants that (i) it
owns sufficient right, title and interest in and to the Licensed PSI Patents to
grant the type and scope of licenses and covenants not to sue granted by PSI
herein; (ii) no prior licenses or rights under the Licensed PSI Patents have
been granted to any other parties in conflict with the license rights granted
hereunder.  PSI agrees that it shall not grant any licenses or other rights
under the Licensed PSI Patents to any third party, or enter into any other
agreements, that conflict with the license rights granted hereunder.  As of the
Effective Date, PSI represents and warrants that it owns sufficient right, title
and interest in and to the PSI Patents to grant the type and scope of license
defined in this Agreement.
 
7.3           As of the Effective Date, Stamps.com represents and warrants that
(i) it owns sufficient right, title and interest in and to the Licensed Stamps
Patents to grant the type and scope of licenses and covenants not to sue granted
by Stamps herein; (ii) no prior licenses or rights under the Licensed Stamps
Patents have been granted to any other parties in conflict with the license
rights granted hereunder.  Stamps agrees that it shall not grant any licenses or
other rights under the Licensed Stamps Patents to any third party, or enter into
any other agreements, that conflict with the license rights granted
hereunder.  As of the Effective Date and except as identified in Exhibit E
(where only United States patents are listed), Stamps.com represents and
warrants that it owns sufficient right, title and interest in and to the Stamps
Patents to grant the type and scope of license defined in this Agreement.
 
7.4           Except as otherwise provided in this Section 7, neither Party
makes any representations or warranties of any kind, including, without
limitation, any representations or warranties concerning the validity,
enforceability, or infringement of any patent licensed hereunder or concerning
the infringement, non-infringement or other characteristics of any product or
service subject to this Agreement.
 
8.             Change of Control.
 
8.1           Survival of Licenses; Assumption of Rights and Obligations.  If
either Party undergoes a Change of Control, the licenses, releases, covenants
not to sue and other rights granted to the acquired Party under this Agreement
prior to the Change of Control shall survive, provided that either (i) the Party
that undergoes the Change of Control remains in existence and liable on all
obligations under this Agreement, or (ii) if such Party does not remain in
existence, the acquiring or successor entity agrees to assume all rights and
obligations under this Agreement as if an original party to the
Agreement.  Following a Change of Control, any future Picks by the Party not
undergoing the Change of Control may be made only from those patents that
constituted PSI Patents or Stamps Patents, as the case may be, prior to the
Change of Control.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
9.             After-Acquired and Spun-Off Products and Services.
 
9.1           After-Acquired Products and Services.  Products and/or services
that are acquired after the Effective Date by a Party to this Agreement become
licensed to the Licensed PSI Patents and Licensed Stamps Patents, as the case
may be, as of the date of acquisition.
 
9.2           Spun-Off Products and Services.   If a Party (Transferring Party)
transfers a product or service to a third party (Recipient Party), then the
already existing licenses under this Agreement flow with the transferred product
or service; provided that: (i) the Recipient Party agrees to assume all rights
and obligations under this Agreement with respect to the transferred product or
service as if an original party to the Agreement; (ii) the Recipient Party
cannot exercise Picks; (iii) the Recipient Party does not receive a license to
any Picks that are exercised after the date of transfer; (iv) Picks with respect
to any patents that are assigned from the Transferring Party to the Recipient
Party remain subject to the requirements of Section 2.5 above; and (v) the
rights flowing to the Recipient Party, including without limitation those
arising under Section 5, will apply only in relation to the transferred
product(s) or service(s) and not to any other product or service of the
Recipient Party.
 
10.           Term.
 
This Agreement shall commence as of the Effective Date and shall, expire at the
end of the Term, subject to Section 12.11, including without limitation the
survival of the licenses set forth in Section 2.4.  This Agreement may not
otherwise be terminated, except by subsequent written agreement of the Parties.
 
11.           Confidentiality of Agreement & Governmental Filings.
 
11.1          Confidentiality of Terms.  The terms and conditions of this
Agreement shall be maintained in confidence, and no release of the specific
terms and conditions of this Agreement shall be made by any Party without the
written consent of the other Party.  However, each Party may disclose the
existence of the Agreement to any third party including the fact that the
specific terms and conditions are “confidential”.  Additionally, the Parties may
disclose the Agreement and its terms, as necessary and under appropriate
obligations of confidentiality:  (i) to satisfy SEC reporting requirements,
seeking confidential treatment of commercially sensitive terms where reasonable
and appropriate; (ii) to its outside professional representatives (accounting,
legal, audit, etc.); (iii) as part of any negotiations or due diligence
associated with a potential Change of Control or exclusive license or sale of
any patents subject to this Agreement; or (iv) as required by court order or
legal process, provided the disclosing Party makes reasonable efforts to obtain
a protective order to maintain confidentiality and promptly provides the other
Party with notice of such process or court order.  The Parties acknowledge that
Stamps.com’s disclosure in connection with its Form 8-K filing on March 8, 2012
did not violate this section 11.1.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
12.           General Provisions.
 
12.1          Parties Independent.  Each Party is an independent contractor, and
this Agreement shall not be construed as creating a partnership, joint venture
or employment relationship between the parties or as creating any other form of
legal association that would impose liability on one Party for the act or
failure to act of the other Party.  Neither of the Parties or their
Representatives is a representative of the other for any purpose, and no Party
has any power or authority to represent, act for, bind, or otherwise create or
assume any obligation on behalf of the other Party for any purpose
whatsoever.  All financial obligations associated with each Party's business are
the sole responsibility of such Party.
 
12.2          Assignment, Binding Effect, Benefits.  Except as permitted under
the Change of Control Provisions set forth in Section 8 above, this Agreement
and any rights, licenses and obligations hereunder may not be assigned,
transferred or delegated by a Party without the prior written consent of the
other Party.  Notwithstanding the foregoing,  in the case of the transfer of all
or substantially all of a Party's assets to which this Agreement relates, no
such consent shall be required, and the transferring Party shall be required to
obtain the agreement of the transferee to assume and comply with all of the
transferring Party’s obligations hereunder.  This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective permitted
successors and assigns.  Nothing in this Agreement is intended to confer on any
person other than the parties hereto or their respective permitted sublicensees,
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
12.3          Dispute Resolution.  In the event of any dispute arising under
this Agreement, a Party wishing to initiate legal action shall, give written
notice of the dispute to the other Party hereunder and the Parties shall
thereafter mediate the dispute, in good faith, before a mutually agreeable
neutral mediator, provided that this dispute resolution procedure shall not be
construed to apply to any claim for patent infringement filed following the
expiration of the Term.  If a mediator cannot be agreed upon, then each Party
shall designate an individual to assist in locating a mediator; whereby the two
designated individuals cooperate to select a neutral mediator.  If the dispute
is not resolved within 45 days of such notice then either Party may initiate
legal action.
 
12.4          Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California, U.S.A., without reference to its
conflict of law principles or choice of law rules. Each of the Parties agrees
that any legal action or proceeding arising out of this Agreement may be brought
exclusively in the Federal District Court for the Central District of
California; provided, however, that if such court lacks subject matter
jurisdiction over a dispute, then such action or proceeding may be brought
exclusively in any state court located in Los Angeles County, California, and by
execution and delivery of this Agreement, each Party irrevocably submits itself
in respect of its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid court(s) in any legal action or proceeding arising
out of this Agreement.  Each of the Parties irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of this Agreement brought in the
courts referred to in the preceding sentence.  Nothing in this paragraph will
affect or eliminate any right to serve process in any other manner permitted by
law.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
12.5         Notices.  All notices or other communications under this Agreement
shall be in writing and sent by certified or registered mail with postage
prepaid, return receipt requested, or by hand delivery (e.g., FedEx).  Such
communications shall be deemed given and received upon delivery if hand
delivered; or within five (5) days of mailing, if sent by certified or
registered mail, and shall be addressed to the parties as set forth below, or to
such other addresses as the parties may designate in writing from time to
time.  In addition, any such notice shall be delivered by email to the addresses
set forth below or, if known or reasonably accessible, to the email address of
any successor to the persons currently holding the indicated positions.
 
To PSI:
         
PSI Systems, Inc.
   
385 Sherman Avenue
   
Palo Alto, California 94306-1864
 
[***]
         
and
         
Newell Rubbermaid Inc.
   
3 Glenlake Parkway
   
Atlanta, Georgia 30328
   
Attention: General Counsel
   
[***]
       
To Stamps.com:
         
Stamps.com Inc.
   
12959 Coral Tree Place
   
Los Angeles, California 90066
 
Attn: Chief Legal Officer
   
[***]
   
and
         
Stamps.com Inc.
   
12959 Coral Tree Place
   
Los Angeles, California 90066
 
Attn: Chief Executive Officer
 
[***]
 

 
 
- 10 -

--------------------------------------------------------------------------------

 


12.6         Non-Waiver.  Except as expressly provided herein, a failure of any
Party hereto to exercise any right hereunder, or to insist upon strict
compliance by another Party of any obligation hereunder, shall not constitute a
waiver of the first Party's right to exercise such a right, or to exact
compliance with the terms hereof.  Moreover, waiver by any Party of a particular
default by another Party shall not be deemed a continuing waiver so as to impair
the aggrieved Party's rights in respect to any subsequent default of the same or
a different nature.
 
12.7         Rules of Construction.
 
12.7.1         Headings.  The section headings in this Agreement are inserted
only as a matter of convenience, and in no way define, limit, extend or
interpret the scope of this Agreement or of any particular section.
 
12.7.2          Tense and Case.  Throughout this Agreement, as the context may
require, references to any word used in one tense or case shall include all
other appropriate tenses or cases.
 
12.7.3         Severability.  The validity, legality or enforceability of the
remainder of this Agreement will not be affected even if one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable in
any respect.  However, if the invalid, illegal or unenforceable provision is a
material component of this Agreement, then the Parties agree to negotiate in
good faith to produce an amended provision (replacing the invalid, illegal or
unenforceable provision) that is valid, legal and enforceable and captures as
much of the original intent of the Parties as possible.
 
12.7.4         Agreement Negotiated.  The Parties hereto are sophisticated and
have been represented by lawyers who have carefully negotiated the provisions
hereof.  All provisions of this Agreement shall be deemed jointly drafted by
both Parties and neither Party shall be deemed the drafter for purposes of any
rule of construction against a drafter.
 
12.7.5         Days.  Except where otherwise noted, all periods of days
specified herein refer to calendar days.
 
12.8         Counterparts; Facsimiles.  This Agreement may be executed in
counterparts, each of which shall be deemed an original.  In addition, facsimile
signatures shall be deemed original signatures for the purposes of this
Agreement.  Each Party agrees to provide two original, executed copies of this
Agreement to the other Party within 30 days after transmitting a facsimile of
such an executed copy to the other Party.
 
12.9         Currency.  Any amounts payable under this Agreement shall be paid
in U.S. dollars in immediately available funds.
 
12.10       Incorporation By Reference.  All exhibits and schedules attached
hereto or referred to herein are hereby incorporated by reference and made a
part hereof.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
12.11       Survival of Provisions.  The provisions of Sections 1, 2, 4, 8, 9,
11 and this Section 12 shall survive the expiration of this Agreement.
 
12.12       Entire Agreement.  This Agreement and its exhibits constitute the
entire agreement of the Parties with respect to the subject matter thereof and
supersedes all prior or contemporaneous oral or written agreements and
understandings between the Parties relating thereto.  No representation,
warranty, promise, inducement or statement of intention has been made by any
Party that is not set forth in this Agreement and Exhibits, and no Party shall
be bound by or be liable for, any alleged representation, warranty, promise,
inducement or intention not embodied herein.  No alteration, modification,
variation or waiver of this Agreement, or any of the provisions hereof shall be
effective unless executed by both Parties in writing.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties intending to be bound hereby have caused this
Agreement to be executed on the dates indicated below, effective as of the
Effective Date first above written.
 
PSI:
     
PSI Systems, Inc.
     
By:
   

 
Name:
   
 
 
Its:
 
 
    Dated:  
, 2012
 

 
 
Stamps.com:
     
Stamps.com Inc.
     
By:
   

 
Name:
   
 
 
Its:
 
 
    Dated:  
, 2012
 

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PSI PATENTS
 
United States Patents Nos.:
 
7,844,553
 
7,840,499
 
7,831,524
 
7,831,518
 
D602,078
 
D602,077
 
6,687,684
 
6,005,945
 
5,341,505
 
5,319,562
 
Non-United States Patents Nos.:
 
AU 326935
 
AU 327393
 
AU 327394
 
CA 130712
 
CA 134418
 
CD 001141725-0001
 
CD 001141725-0002
 
CD 001141725-0003
 
ZL 200930185994.9
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
ZL 201030130119.3
 
ZL 201030130117.4
 
IN 222940
 
IN 222941
 
MX 32576


 
- 15 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LICENSED PSI PATENTS
 
United States Patents Nos.:
 
5,341,505
 
6,005,945
 
6,687,684
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
STAMPS PATENTS
 
United States Patents Nos.:
 
5,495,411
 
5,510,992
 
5,548,645
 
5,603,410
 
5,606,507
 
5,638,513
 
5,666,284
 
5,682,318
 
5,717,597
 
5,774,886
 
5,778,076
 
5,796,834
 
5,801,364
 
5,801,944
 
5,812,991
 
5,819,240
 
5,822,739
 
5,825,893
 
5,982,506
 
5,983,209
 
6,158,003
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
6,199,055
 
6,208,980
 
6,233,568
 
6,244,763
 
6,249,777
 
6,297,891
 
6,385,731
 
6,428,219
 
6,461,063
 
6,505,179
 
6,671,813
 
6,692,033
 
6,735,575
 
6,868,406
 
6,889,214
 
6,931,549
 
6,934,839
 
6,939,062
 
6,939,063
 
6,965,451
 
6,982,808
 
7,035,832
 
7,065,554
 
7,083,345
 
7,117,170
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
7,149,726
 
7,162,460
 
7,191,158
 
7,197,465
 
7,216,110
 
7,222,236
 
7,233,929
 
7,236,956
 
7,236,970
 
7,240,037
 
7,243,842
 
7,251,632
 
7,257,542
 
7,265,853
 
7,266,504
 
7,299,210
 
7,343,357
 
7,359,869
 
7,359,887
 
7,392,377
 
7,421,400
 
7,458,612
 
7,487,223
 
7,490,065
 
7,509,291
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
7,567,940
 
7,577,618
 
7,613,639
 
7,641,104
 
7,660,721
 
7,664,651
 
7,693,803
 
7,711,650
 
7,743,043
 
7,752,141
 
7,765,168
 
7,774,284
 
7,774,285
 
7,778,924
 
7,778,939
 
7,805,384
 
7,818,267
 
7,818,269
 
7,827,118
 
7,827,908
 
7,828,223
 
7,864,356
 
7,874,593
 
7,882,094
 
7,933,845
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
7,954,709
 
7,963,437
 
7,979,358
 
8,005,762
 
8,027,926
 
8,027,927
 
8,027,935
 
8,041,644
 
8,046,823
 
8,059,821
 
8,064,088
 
8,065,239
 
8,073,723
 
8,078,548
 
8,100,324
 
8,103,647
 
8,131,651
 
D376,710
 
D380,007
 
D384,098
 
D386,204
 
D386,783
 
D395,333
 
D405,111
 
D405,112
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
D414,511
 
D421,048
 
D434,438
 
D451,952
 
D456,838
 
Non-United States Patents Nos.:
 
UK Design No.2043298
 
UK Design No.2049990
 
UK Design No.2049989
 
M9408938-0001
 
AU727477
 
DE19581420B4
 
DE19549613B4
 
GB2300151
 
GB2316362
 
AU707840
 
AU734262
 
EP1221143
 
EP1226555
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
LICENSED STAMPS PATENTS
 
United States Patents Nos.:
 
5,510,992
 
5,682,318
 
5,717,597
 
5,812,991
 
5,819,240
 
6,208,980
 
6,233,568
 
6,249,777
 
6,889,214
 
6,965,451
 
6,982,808
 
7,216,110
 
7,236,956
 
7,236,970
 
7,243,842
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
STAMPS PATENTS (US PATENTS ONLY) WITH
PRIOR OUTSTANDING RESTRICTIONS
 
United States Patents Nos.:
 
8,131,651
 
8,073,723
 
7,827,118
 
7,818,267
 
7,774,285
 
7,774,284
 
7,664,651
 
7,660,721
 
7,458,612
 
7,421,400
 
7,359,887
 
7,197,465
 
7,117,170
 
 
- 24 -

--------------------------------------------------------------------------------